                Case 5:19-cv-00033-LGW-BWC Document 6 Filed 04/17/20 Page 1 of 1

                                                                              COURT
                                                                                !\/



                        3Jn tlje ?Hniteb States ©igtnrt Cpur| ^
                        Ifor the ^otttljern ©iPtnct of (Seorgia
                                  ^aptropp ©ihisfion s          c,.
              HUY N. TRINH,

                         Petitioner,                       CIVIL ACTION NO.: 5:19-cv-33


                   V.



              UNITED STATES OF AMERICA,

                         Respondent.


                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 5.   Petitioner Huy Trinh ("Trinh") did

              not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, DISMISSES Trinh's 28 U.S.C. § 2241 Petition, as

              amended, DIRECTS the Clerk of Court to CLOSE this case and enter

              the appropriate judgment of dismissal, and DENIES Trinh in forma

              pauperis status on appeal.
                                                         A .;
                   SO ORDERED, this       \                                 . 2020.




                                                                   JUDGE
                                                  jTATES DISTRICT COURT
                                                    DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
